Title: To John Adams from Jedidiah Morse, 2 May 1816
From: Morse, Jedidiah
To: Adams, John


				
					Dear sir,
					Charlestown May 2d. 1816
				
				I am on the wing for N. York, where I hope for an interview with Gov. Jay & Dr. Boudinot, who I expect will both be present to give their influence in the formation of a National Bible Society, after the manner of those in Europe. I wish Sir, you could be present, & give, (shd you think it proper) your sanction to such an Institution—If you approve of the measure, & will drop me a line, to that effect, directed to N. York, where I expect to be the 8th. inst. (the day of the Meetg.) I shd. be gratified in announcing your approbation of the plan of forming such a Society—I have to ask pardon for so long a silence, & keeping your papers, (whh I enclose) so long—The feeble state of my health, & my pressing engagements, your goodness will receive as my apology.— On my return, I will endeavor, early to write you agn.  Very sincerely & respectfully / your friend
				
					J morse
				
				
			